Fourth Court of Appeals
                                San Antonio, Texas
                                      January 22, 2018

                                    No. 04-17-00318-CV

                                 Lisa Bueno MARTINEZ,
                                        Appellant

                                             v.

  FURMANITE AMERICA, INC., Furmanite Corporation, Furmanite Louisiana, LLC f/k/a
  Furmanite US GSG LLC, Galbraith Contracting, Inc., Southcross Energy Partners GP, LLC,
  Southcross Energy Partners, LP, Southcross NGL Pipeline, Ltd., Estate of Dennis Henneke,
                                         Appellees

                 From the 229th Judicial District Court, Duval County, Texas
                               Trial Court No. DC-16-139-C
                        Honorable Ana Lisa Garza, Judge Presiding


                                      ORDER
       Appellees, Southcross Energy Partners GP, LLC, Southcross Energy Partners, LP, and
Southcross NGL Pipeline, Ltd. third unopposed motion for extension of time to file brief is
GRANTED.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court